                                        COUNTY OF SUFFOLK




                                            STEVEN BELLONE
                                         SUFFOLK COUNTY EXECUTIVE

        LYNNE A. BIZZARRO                                                        DEPARTMENT OF LAW
        CHIEF DEPUTY COUNTY ATTORNEY

        April 20, 2020

        Hon. Ramon E. Reyes, Jr., U.S.M.J.
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

        Re:     Aubin v. County of Suffolk et.al .
                19-cv-4985 (DLI)(RER)

        Dear Judge Reyes:

        The Suffolk County Attorney’s Office represents the County Defendants in the above-
        referenced matter. This case is currently scheduled for a telephone conference on
        Wednesday, April 29, 2020 at 2:30 pm with the parties’ current respective deadlines to
        respond to first requests for interrogatories and production of documents set for this
        Friday, April 24, 2020. Please accept this correspondence as a joint letter from Plaintiff’s
        Counsel and I given the continuing state of affairs in our respective offices due to the
        COVID-19 pandemic.

        Since the last phone conference, the parties have been in contact and have continued to
        work to the extent possible given current operational constraints to respond to each
        other’s first requests for interrogatories and production of documents. However, we have
        both agreed that completion of our responses and exchange of the necessary documents
        by Friday’s deadline will not be possible as we are both working remotely and unable to
        go into our respective offices and/ or meet with our clients to compile our responses and
        the documents necessary for same for the reasons delineated in our last correspondence
        with the Court. Given the fluidity of the situation and the governor’s directive last week
        extending the closure of schools and non-essential businesses until May 15, 2020, as well
        as current law enforcement policies regarding social distancing, it is unclear on how long
        the current constraints on our completion and exchange of these responses will last.

        Given the foregoing situation, Plaintiff’s Counsel and I believe that any phone conference
        in this case next week would again be futile as nothing has changed since our last
        correspondence. While we will make ourselves available to discuss these issues with the
        Court telephonically, we obviously do not wish to waste the Court’s time. Without the

LOCATION                                     MAILING ADDRESS
                                               P.O. BOX 6100                                      (631) 853-4049
H. LEE DENNISON BLDG.
                                          HAUPPAUGE, NY 11788-0099                     TELECOPIER (631) 853-5169
100 VETERANS MEMORIAL HIGHWAY
exchange of the discovery documents, we feel it will be difficult to have any productive
conversation at this juncture. As such, we write to jointly request that the telephone
status conference scheduled for April 29, 2020 be adjourned forty-five (45) days, given
the current unprecedented and fluid situation, and that the time for responses to the
outstanding first requests for interrogatories and production of documents minimally be
extended to that point with leave for further extension, should this pandemic escalate and
the circumstances merit same. Based upon these requests, we submit for the Court’s
consideration the following joint revised discovery schedule with leave to request further
extensions, if necessary, given the COVID-19 pandemic’s fluid implications:

              Deadline to respond to first requests for interrogatories and production of
               documents: June 8, 2020 (with conference date shortly thereafter on a
               date convenient to the Court)

              The parties shall make required Rule 26(a)(2) disclosures with respect to:
                     expert witnesses on or before August 10, 2020
                     rebuttal expert witnesses on or before September 14, 2020

              All discovery, including depositions of experts, shall be completed on or
               before October 26, 2020


We thank the Court for its consideration of this matter.

Respectfully submitted,
/s/ Stacy A. Skorupa
Stacy A. Skorupa
Assistant County Attorney
Suffolk County Attorney’s Office

cc:     Ernest Spivak, Esq. (via ECF)
